     Case 2:20-cv-02194-CJC-MRW Document 25 Filed 11/16/20 Page 1 of 2 Page ID #:126


1      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       MANNING LAW, APC
2      20062 S.W. Birch St., Suite 200
3      Newport Beach, CA 92660
       Office: (949) 200-8755
4      disabilityrights@manninglawoffice.com
5      Attorneys for Plaintiff: ANTHONY BOUYER
6
7
8                               UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
        ANTHONY BOUYER, an                  Case No.: 2:20-CV-02194-CJC-MRW
12      individual;
13                 Plaintiff,               PLAINTIFF'S STATEMENT OF NON-
                                            OPPOSITION TO THE DEFENSE
14                                          MOTION
        v.
15
        RALPHS GROCERY                      Hon. Cormac J. Carney
16
        COMPANY, a Delaware Limited
17      Liability company; and DOES 1-      Date: December 7, 2020
        10, inclusive,                      Time: 1:30 p.m.
18                                          Court: 9B
19                 Defendants.
20
21
22
23
24
25
26
27
28

                PLAINTIFF'S STATEMENT OF NON-OPPOSITION TO THE DEFENSE MOTION
                                                1
     Case 2:20-cv-02194-CJC-MRW Document 25 Filed 11/16/20 Page 2 of 2 Page ID #:127


1            After review of Defendant’s submission of declarations and evidence in
2      support of its summary judgment motion (ECF No. 24), Plaintiff agrees that the ADA
3      violations identified in paragraph 12 of the Complaint (ECF No. 1) have been altered
4      and the federal remedy has been rendered moot. On that basis, the plaintiff does not
5      oppose Defendant’s motion.
6
7      Dated: November 16, 2020                      MANNING LAW, APC
8
                                             By: /s/ Joseph R. Manning Jr., Esq.
9                                                   Joseph R. Manning Jr., Esq.
10                                                  Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                 PLAINTIFF'S STATEMENT OF NON-OPPOSITION TO THE DEFENSE MOTION
                                                 2
